United States Court of Appeals
                                                                Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                FILED
                                                       December 11, 2006

                                                   Charles R. Fulbruge III
                           No. 05-41466                    Clerk
                         Summary Calendar



GERALD KING,

                                    Plaintiff-Appellant,

versus

BRAD LIVINGSTON, Executive Director of Texas Department of
Criminal Justice; ED OWENS, Assistant Executive Director of Texas
Department of Criminal Justice; NATHANIEL QUARTERMAN, Director,
Texas Department of Criminal Justice, Correctional Institutions
Division; MARGO GREEN, Region III Director; J.P. GUYTON,
Assistant Region III Director; CHRISTINA CRAIN, Chairman, Texas
Board of Criminal Justice; CURTIS MCKNIGHT, Ramsey I Unit, Head
Warden; KELVIN SCOTT, Ramsey I Unit, Assistant Warden; ERNESTO
RODRIGUEZ, Lieutenant; VALERIE POWELL, Correctional Officer;
MICHAEL KITCHEN, Region III Disciplinary Captain; PATRICIA
WEAVER, Counsel Region III; KELLY GUIDRY, JR., Major; AQUISHA
GUIDRY, Correctional Officer III; MELVERICK PLAYER, Correctional
Officer III; V. STACY HECHT, Correctional Officer Ramsey I Unit
Property Officer; ANGELA PERRY, Lieutenant; ELEANOR NOLAN, LVN;
CHERYLL HENDRICKS, LVN; TRACY JOHNSON PCA; RONNIE HILL,
Correctional Officer IV; CHIRMIRA AUGHT JONES, PCA; SUSIE CHILES,
Mail System Coordinator Panel; KENNETH O. NEGBENEBOR, Head
Warden, Ramsey II Unit; SAMUEL D. SEALE, IV, Assistant Warden,
Ramsey II Unit; SHARON S. MOATES, Mailroom Supervisor; MARION
LYNN SMITH, Mailroom Supervisor; ELIZABETH MURPHY, Mail Clerk,
Ramsey I Unit; LAURA WHITE, Mail Clerk, Ramsey II Unit; MARIA C.
HERNANDEZ, Mail Clerk, Ramsey II Unit; SANDRA SMOCK, FNP, Ramsey
II Unit; TODD BOUTON, PA, Ramsey II Unit; KEVIN HANNA, Health
Administrator,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 3:05-CV-464
                      --------------------
                             O R D E R
                           No. 05-41466
                                -2-


Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Gerald King, Texas prisoner # 589458, has filed a motion for

leave to proceed in forma pauperis on appeal following the

district court’s dismissal of his 42 U.S.C. § 1983 action

pursuant to 28 U.S.C. § 1915(g).   For the first time on appeal,

King alleges that he was in imminent danger of serious physical

injury because the defendants failed to evacuate him during

Hurricane Rita and because the defendants attempted to induce his

death medically.   King may not raise new allegations or legal

theories for the first time on appeal.    See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     King argues that he is in imminent danger of serious

physical injury because he has been assaulted several times by

the defendants and other inmates and because the defendants have

attempted to cause him serious physical injury from the time of

Hurricane Rita to the present.   King fails to meet the showing

required to avoid application of the three strikes bar under

28 U.S.C. § 1915(g).   See Banos v. O’Guin, 144 F.3d 883, 884-85

(5th Cir. 1998).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            O R D E R
                          No. 05-41466
                               -3-

     IT IS ORDERED that King’s IFP motion is DENIED.      Because the

district court properly applied 28 U.S.C. § 1915(g), King’s

appeal is without merit and is DISMISSED.   See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.